DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 6-7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1).
Regarding claim 1, Cur teaches an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment (insulated cabinets 126 and 128 of Cur); first and second evaporators (multiple evaporators 130 of Cur) to generate cool air supplied to the first and second storage 
Cur teaches the invention as described above but fails to teach a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan so that defrosting of the second evaporator is 
However, Seong teaches a machine room (lower portion of outer case 93 of Seong) provided at a lower portion of the main body (main body 9 of Seong) to define an installation space (lower portion of 93, as shown on figure 2 of Seong) in which a compressor (compressor 1 of Seong) and a condenser (refrigerator includes condenser 2, 0059 of Seong) are provided, when a defrosting period (natural defrosting mode, 0167 of Seong) arrives, the controller (controller 220 of Seong) is configured to: turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong) ; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator (The controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7 of Seong).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in Cur to include a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan 
Regarding claim 2, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to: drive the first and second evaporation fans to perform primary defrosting operation (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong), in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed while the compressor is turned off (the wine chambers, corresponding to evaporators 6 and 7, defrosting mode B may be a mode in which wine chamber fans may be driven alone in a state of stopping compressor 1, 0195 of Seong); and drive the compressor to perform an intermediate cooling operation so as to cool the first and second storage compartments when a temperature of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting operation is completed (if the temperature of the wine chambers is dissatisfied, the controller may drive compressor 1, control the path switching device 10 to the wine chamber mode and drive the wine chamber fans 64 and 74 for cooling, 0218 of Seong).
Regarding claim 6, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open both the first and second outlet ports of the valve (expansion devices 138 of Cur) so that the refrigerant within the condenser is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of 
Regarding claim 7, the combined teachings teach when the cooling operation of the first storage compartment is ended (controller 220 may perform cooling and stopping of cooling in the wine chamber W1, 0222 of Seong), the controller is configured to: drive the first evaporation fan to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong); and drive the second evaporation fan (evaporator fan 132 of Cur) to perform the cooling operation of the second storage compartment (evaporator fans 132 are directed towards evaporators 130, therefore actively cooling second compartment, as shown on compartment 120/124 in figure 3 of Cur).
Regarding claims 12 and 14, it is noted that although the preamble of claims 12 and 14 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.

Claims 11, 13 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Yeom et al (US 20190234668 A1), Kojima (US 20190128590 A1) and in further view of Miura et al (US 20180354344 A1).
Regarding claim 11, Cur teaches a method for controlling an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment (insulated cabinets 126 and 128 of Cur); first and second evaporators (multiple evaporators 130 of Cur) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124 of Cur); first and second evaporation fans (multiple evaporator fans 132 of Cur) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3 of Cur); a valve disposed at an outlet-side of the condenser (manifold 117 to refrigerating modules 120, 122 and 124 of Cur), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3 of Cur) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3 of Cur), 
Cur teaches the invention as described above but fails to teach the method comprising: performing pre-cooling operation by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator.
Kojima teaches the method comprising: performing pre-cooling operation (degree of subcooling before cooling operation, 0057 of Kojima) by closing the first and second outlet ports of the valve (closing control of solenoid valves 10A and 10B, 0058 of Kojima) for a predetermined time (as shown on timing diagram in figure 5 of Kojima) when a defrosting period arrives (via defrosting refrigerant circuit S, 0058 of Kojima) during an operation of the refrigerator (cooling device of Kojima). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the teachings of Cur to include the method comprising: performing pre-cooling operation by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator in view of the teachings of Kojima so when when the degree of subcooling is not high, the closing control of the solenoid valve 10-A and the solenoid valve 10-B is performed in accordance with the degree of subcooling SC to regulate the amount of refrigerant circulating through the defrosting refrigerant circuit S.
The combined teachings teach the invention as described above but fails to teach performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state.
 However, Yeom teaches performing an initial cooling operation (compressor 2400 is driven, an element of the cooling cycle, 0288 of Yeom) by driving the compressor (controller 500 may drive the compressor, 0288 and as shown on figure 24 of Yeom) and the first and second evaporation fans (first and second fan configured to blow cooled air over the first and second evaporators, 0020 of Yeom) so that the first and second storage compartments 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state in view of the teachings of Yeom so that a first fan configured to blow air cooled by the first evaporator to a refrigerating compartment of the refrigerator; a second fan configured to blow air cooled by the second evaporator to a freezing compartment of the refrigerator and for controller 500 to command whether to drive the compressor that is an element of the cooling cycle. When the compressor is driven, the compressor compresses the refrigerant and circulate the compressed refrigerant through the cooling cycle. 
The combined teachings teach the invention as described above but fails to teach performing a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation.
However, Miura teaches performing a defrosting operation (defrost mode, 0162 of Miura) by turning off the compressor (controller 60 stops the compressor, 0170 of Miura), opening the first and second outlet ports of the valve (first switching valve 18 and second switching valves 19 are capable of adjusting their opening degrees, 0077 of Miura) and driving the first (exterior blower 20 blows outside air to radiator 13, 0026 of Miura) and second evaporation fans (blower 54 blows air through cooler core 16 and heater core 17, 0055 of Miura) 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the undercounter refrigerator in the combined teachings to include a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation in view of the teachings of Miura in which the radiator is a heat transfer device that has a flow passage through which the coolant circulates and transfers heat to and from and an exterior blower is an electric blower that blows the outside air to the radiator. When defrosting of the radiator is determined to be necessary by switching to defrost mode and for the first switching valve and second switching valves to be capable of adjusting their opening degrees such that the coolant circulates between the coolant cooler and the cooler core when defrosting of the radiator is determined to be necessary.
Regarding claim 13, the combined teachings teach wherein the performing of the initial cooling operation (various types of air conditioning operation switches provided on panel 69 of Miura) comprises: opening the first outlet port of the valve (first switching valve 18 is capable of adjusting the opening degree, 0077 of Miura) and closing the second outlet port of the valve (closing control of solenoid valve 10B, 0058 of Kojima) to cool the first storage compartment (first evaporator 2442 may supply the cool air to the refrigerating compartment, 0302 of Yeom); and opening the second outlet port of the valve (first switching valve 19 is capable of adjusting the opening degree, 0077 of Miura) and closing the first outlet port of the valve (closing control of solenoid valve 10A, 0058 of Kojima) to cool the second storage compartment (second evaporator 2452 may supply the cool air to the freezing compartment, 0302 of Yeom) after 
Regarding claim 15, the combined teachings teach wherein the performing of the pre-cooling operation (degree of subcooling before cooling operation, 0057 of Kojima) comprises opening the first and second outlet ports of the valve (first switching valve 18 and second switching valves 19 are capable of adjusting their opening degrees, 0077 of Miura) until the initial cooling operation starts (various types of air conditioning operation switches provided on panel 69 of Miura) when a set time elapses (valves are open after a set amount of time after a set amount of time being closed has passed, as shown on figure 5 of Kojima).

Claim 3-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1) and in further view of Kim et al (US 20180292121 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fails to teach after the intermediate cooling operation is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed.
However, Kim teaches after the intermediate cooling operation (storage chamber cooling mode after first defrost mode, 0262 of Kim) is performed, the controller is configured to drive the first and second evaporation fans (blow fan 9 services both evaporators  8a and 8b, as shown on figure 6 of Kim) and turn off the compressor (compressor is in an off state, 0268 of Kim) to perform secondary defrosting operation (second defrost mode, 0268 of Kim), in which the 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include the intermediate cooling operation that is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed in view of the combined teachings to inhibit corruption and degradation of the food in the storage chamber during the defrost operation.
Regarding claim 4, the combined teachings teach wherein a second end reference temperature for defrosting operation during the secondary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, therefore the reference temperature of the secondary defrosting operation is higher, 0266 of Kim) of the first and second evaporators (evaporators 8a and 8b of Kim) is greater than a first end reference temperature for defrosting operation during the primary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, 0266 of Kim) of the first and second evaporators (evaporators 8a and 8b of Kim).
Regarding claim 5, the combined teachings teach wherein the controller (controller 110 of Kim) is configured to control the first and second evaporation fans (blow fan 9 of Kim) so that an operation speed (blowing fan rotation speed V1 and V2, 0231 of Kim) of the first and second evaporation fans (blow fan 9 of Kim) during the secondary defrosting operation of the first and 
Regarding claim 8, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open the first and second outlet ports of the valve so that the refrigerant is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) while the first evaporation fan is driven to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong).
The combined teachings teach the invention as described above but fails to teach when the cooling operation of the second storage compartment is ended.
However, Kim teaches when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include when the cooling operation of the second storage compartment is ended in view of the teachings of Kim for the controller to stop storage chamber cooling when defrost conditions are satisfied.
Regarding claim 9, the combined teachings teach wherein the controller is configured to turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) and drive the second evaporation fan so as to perform the defrosting of the second evaporator (the controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7 of Seong) when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), in view of Kim et al (US 20180292121 A1) and in further view of Chung et al (US 20180363964 A1).
Regarding claim 10, the combined teachings teach wherein, after the primary defrosting operation of the first and second evaporators is performed (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong), starting of the intermediate cooling operation (controller may drive compressor 1, control the path switching device 10 to the wine chamber mode, 0218 of Seong) even though a temperature (first defrost termination temperature,T1 of Kim) of at least one of the first and second evaporators reaches a defrosting end reference temperature (controller is configured to rotate blowing fan until temperature sensed by defrost sensor reaches a termination temperature of the first defrost mode, 0267 of Kim).

However, Chung teaches controller (control unit 50 that determines delay powers, 0114 of Chung) is configured to delay (operation S13, decreasing the delay power or stopping the cool air supply means, 0108 of Chung), when a temperature of at least one of the first and second storage compartments is less than the set temperature (as a determination result of protection logic A (S12), the temperature of the storage room has been decreasing, 0108 of Chung).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the refrigeration appliance system in the combined teachings to include a controller is configured to delay, when a temperature of at least one of the first and second storage compartments is less than the set temperature in view of the teachings of Chung to continue reducing the delay of power or stopping the cool air supply means is performed. As a result of the determination, if it is determined that the temperature of the storage room is decreasing, the delay power may be further reduced. 

Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1) and Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator and in further view of Cho et al (US 20170370635 A1).
Regarding claim 16, Cur teaches an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a 
Cur teaches the invention as described above but fails to teach a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives while the cooling operation of the first storage compartment or the cooling operation of the second storage compartment is performed, the controller is 
However, Seong teaches wherein, a lower portion of the main body (main body 9 of Seong) to define an installation space  (lower portion of 93, as shown on figure 2 of Seong) in which compressor (compressor 1 of Seong) and a condenser (refrigerator includes condenser 2, 0059 of Seong) are provided, when a defrosting period arrives (natural defrosting mode, 0167 of Seong) the controller (controller 220 of Seong) is configured to: turn off the compressor (the wine chambers, corresponding to evaporators 6 and 7, defrosting mode B may be a mode in which wine chamber fans may be driven alone in a state of stopping compressor 1, 0195 of Seong);  and drive the first and second evaporation fans so as to perform primary defrosting (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) of the first evaporator and the second evaporator; drive the compressor so as to perform intermediate cooling operation of the first and second storage compartments when a temperature of each of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting is completed (if the temperature of the wine chambers is dissatisfied, the controller may drive compressor 1, control the path switching device 10 to the wine chamber mode and drive the wine chamber fans 64 and 74 for cooling, 0218 of Seong).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the teachings of Cur to include when a 
The combined teachings teach the invention as described above but fails to teach and turn off the compressor and drive the first and second evaporation fans so as to perform secondary defrosting of the first and second evaporators after the intermediate cooling operation is completed.
However, Kim teaches to turn off the compressor (compressor is in an off state, 0268 of Kim) and drive the first and second evaporation fans (blow fan 9 services both evaporators 8a and 8b, as shown on figure 6 of Kim) so as to perform secondary defrosting (second defrost mode, 0268 of Kim) of the first and second evaporators after the intermediate cooling operation is completed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include turning 
The combined teachings teach the invention as described above but fails to teach an under counter type refrigerator, which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third width (W3) in a vertical direction, and the plurality of storage spaces arranged in the left and right direction.
However, TurboAir teaches an under counter type refrigerator (undercounter refrigerator, TurboAir), which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture (capable of being used in commercial kitchens, TurboAir) provided with a body having a first width (W1) (36.25 inches, TurboAir) in a left and right direction, which is greater than a second width (W2) (30 inches, TurboAir) in a front and rear direction or a third width (W3) in a vertical direction (27 inches, TurboAir), and the plurality of storage spaces arranged in the left and right direction (includes 15x17 shelves, TurboAir)
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include an under counter type refrigerator, which is installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third 
The combined teachings teach the invention as described above but fails to teach a three-way valve disposed at an outlet-side of the condenser, the valve comprising a first outlet port to supply a refrigerant to the first evaporator and a second outlet port to supply the refrigerant to the second evaporator; and a controller configured to control an operation of the three-way valve.
However, Cho teaches a teach a three-way valve disposed at an outlet-side of the condenser (refrigerant compressed into a gaseous state is sent to the expansion device after being condensed by the condenser, 0005 of Cho) , the valve comprising a first outlet port to supply a refrigerant to the first evaporator (first passage 25 connecting to the refrigerating compartment evaporator 20, 0050 of Cho) and a second outlet port to supply the refrigerant to the second evaporator (second passage 35 connecting to the freezing compartment evaporator 30, 0050 of Cho); and a controller configured to control an operation of the three-way valve (controller 8- may control operation of the three way valve 40, 0057 of Cho).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a three-way valve disposed at an outlet-side of the condenser, the valve comprising a first outlet port to supply a refrigerant to the first evaporator and a second outlet port to supply the refrigerant to the second evaporator; and a controller configured to control an operation of the three-way valve in view of the teachings of Cho for the three-way valve to perform an operation of selectively opening any one of the first passage connecting the compressor and the refrigerating 
Regarding claim 19, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open the first and second outlet ports of the valve (expansion devices 138 of Cur) and turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) so that the refrigerant is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim) while the first evaporation fan is driven to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator, and in further view of Besson et al (US 4,535,599).
Regarding claim 17, the combined teachings teach when the primary defrosting (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) or the secondary defrosting (second defrost mode, 0268 of Kim) of the first evaporator and the second evaporator is performed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268 of Kim), the 
However, the combined teachings does not teach to sequentially start and stop the defrosting of the first evaporator and the defrosting of the second evaporator at the same time point.
However, Besson teaches to sequentially start and stop the defrosting (controls the number of start and stops of the defrosting, 0017 of Besson) of the first evaporator and the defrosting of the second evaporator at the same time point (automatically initiate the defrosting cycle after every start and stop operation, 0012 of Besson).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a sequentially start and stop the defrosting of the first evaporator and the defrosting of the second evaporator at the same time point in view of the teachings of Besson for defrosting so as to adequately control both the number of starts and stops of the compressor and the defrosting of the evaporator so as to reach the preset temperature and to vary the level of humidity in the refrigerated space.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir (US PGPUB 20190321), Besson et al (US 4,535,599) and in further view of Cho et al (US 20170370635 A1).
Regarding claim 18, the combined teachings teach when the cooling operation of the first storage compartment is ended (controller 220 may perform cooling and stopping of cooling in the wine chamber W1, 0222 of Seong), drive the first evaporation fan to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong); and drive the second evaporation fan to perform the cooling operation of the second storage compartment (evaporator fans 132 are directed towards evaporators 130, therefore actively cooling second compartment, as shown on compartment 120/124 in figure 3 of Cur).
The combined teachings teach the invention as described above but fails to teach a controller is configured to: close the first outlet port of the three-way valve and open the second outlet port of the three-way valve.
However, Cho teaches the controller is configured to (controller 80 configured to control the three-way valve, freezing and refrigerating fans, 0026 of Cho): close the first outlet port of the three-way valve (a three-way valve configured to selectively close, 0026 of Cho), and open the second outlet port of the three-way valve (a three-way valve configured to selectively open, 0026 of Cho). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a controller is configured to: close the first outlet port of the three-way valve and open the second outlet port of the three-way valve in view of the teachings of Cho to control the refrigerating compartment to a constant temperature range by controlling opening and closing of the first and .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Kim et al (US 20180292121 A1), TurboAir Undercounter Refrigerator and in further view of Chung et al (US 20180363964 A1).
Regarding claim 20, the combine teachings teach wherein, after the primary defrosting of the first and second evaporators (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong) is performed, starting of the intermediate cooling operation (controller may drive compressor 1, control the path switching device 10 to the wine chamber mode, 0218 of Seong) even though a temperature (first defrost termination temperature,T1 of Kim) of at least one of the first and second evaporators reaches a defrosting end reference temperature (controller is configured to rotate blowing fan until temperature sensed by defrost sensor reaches a termination temperature of the first defrost mode, 0267 of Kim).
The combined teachings teach the invention as described above but fails to teach the controller is configured to delay, when a temperature of at least one of the first and second storage compartments is less than the set temperature.
However, Chung teaches the controller is configured to delay (operation S13, decreasing the delay power or stopping the cool air supply means, 0108 of Chung), when a temperature of at least one of the first and second storage compartments is less than the set temperature (as a 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the under counter refrigerator in the combined teachings to include a controller that is configured to delay, and when a temperature of at least one of the first and second storage compartments is less than the set temperature in view of the teachings of Chung to determine the result in the operation of S12, if it is determined that the temperature of the storage room is decreasing, operation S13 of decreasing the delay power or stopping the cool air supply means may be added.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 8:30pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763